 1 ANDREW MAST (CSBN 284070)
   JENNIFER HANE (CSBN 275729)
 2 U.S. Department of Justice
   Antitrust Division
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone: (415) 934-5300
   andrew.mast@usdoj.gov
 5
   Attorneys for United States of America
 6

 7                                       UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10                                                         Case No. CR 2:17-00189 WBS
     UNITED STATES OF AMERICA,
11                                                         STIPULATION AND ORDER EXCLUDING TIME
                                                           UNDER THE SPEEDY TRIAL ACT
12                          Plaintiff,
13                  v.
14   YAMA MARIFAT,
15                           Defendant.
16
            The United States of America, by and through its counsel of record, and defendant, by and
17
     through defendant’s counsel of record, hereby stipulate as follows:
18
                1. The parties appeared before this Court for a status hearing on December 20, 2019. Trial
19
     in the above-captioned matter was previously scheduled for January 2, 2020.
20
                2. Counsel for defendant represents a defendant in the case of People v. Barrera, Case No.
21
     051419613. Trial in the Barrera case is ongoing and is expected to last through last week of January,
22
     2020 or the first week of February, 2020.
23
                3. As set forth in a separate stipulation, the parties agreed that trial in the above-captioned
24
     matter shall follow the Barrera case. The United States shall have their first witnesses available for
25
     testimony on February 11, 2020 or, if the Barrera trial is continuing on February 11, 2020, shall have their
26
     first witnesses available for testimony on February 19, 2020.
27

28

     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER 1
 1             4. The time period between December 20, 2019 and February 19, 2020 is excludable under

 2 the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), Local Code T-1, because the

 3 ends of justice served by taking such action outweigh the best interest of the public and the defendant in

 4 a speedy trial. Failure to exclude time would unreasonably deny the defendant continuity of counsel.

 5
     DATED: December 23, 2019                            Respectfully submitted,
 6
                                                                    /s/
 7                                                       ANDREW J. MAST
                                                         Trial Attorney
 8
                                                         Antitrust Division
 9                                                       U.S. Department of Justice

10
     DATED: December 23, 2019                            _________/s/__________________
11                                                       DAVID J. COHEN*
                                                         Counsel for the defendant
12
                                                         YAMA MARIFAT
13                                                       * signed with permission

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER 2
 1                               FINDINGS AND ORDER

 2         IT IS SO FOUND AND ORDERED.
 3
     Dated: December 27, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     17-CR-189 WBS
     STIPULATION AND [PROPOSED] ORDER 3
